MORRISON, Presiding Judge.
The offense is aggravated assault upon an officer; the punishment, six months in jail.
This is a companion case to Aleman v. State, Tex.Cr.App., 332 S.W.2d 317. The facts are almost identical. Officer Vara testified that this appellant was one of the group who attacked him, that appellant doubled up his fists and drew back his arms several times in a manner indicating he was about to strike him. In this case, appellant testified that he “acted as if he were about to strike officer Vara and demonstrated to the court the position he had taken, with clenched fists and arms drawn back,” and that it was “his intention * * * to stop the fight * * * between Vara and Soliz,” and that he knew Vara was a policeman.
What we said concerning the bill of exception in Aleman is here controlling.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.